                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SHERI MAYOR,

      Plaintiff,
v.                                            Case No. 8:18-cv-978-T-AAS

ANDREW SAUL,
Commissioner,
Social Security Administration,1

      Defendant.
______________________________________/

                                     ORDER

      Sheri Mayor seeks judicial review of a decision by the Commissioner of

Social Security (Commissioner) denying her claim for disability insurance

benefits (DIB) under the Social Security Act, 42 U.S.C. Section 405(g). After

reviewing the record, including a transcript of the proceedings before the

Administrative Law Judge (ALJ), administrative record, pleadings, and joint

memorandum         the parties   submitted,    the Commissioner’s    decision   is

REMANDED for further consideration consistent with this order.




1  On June 17, 2019, Andrew Saul became Commissioner of the Social Security
Administration. Consistent with Federal Rule of Civil Procedure 25(d), Mr. Saul is
substituted as a party in Nancy Berryhill’s place.


                                        1
I.    PROCEDURAL HISTORY

      Ms. Mayor applied for DIB benefits because of a disability she claims

began on October 1, 2014. (Tr. 174–77). Disability examiners denied Ms.

Mayor’s application initially and after reconsideration.   (Tr. 61–70, 73–86).

Ms. Mayor then requested a hearing before an ALJ, who found Ms. Mayor not

disabled. (Tr. 16–22, 101–02).

      The Appeals Council denied Ms. Mayor’s request for review of the ALJ’s

decision; so, the ALJ’s decision became the final decision of the Commissioner.

(Tr. 1–6). Ms. Mayor seeks judicial review of the Commissioner’s final decision.

(Doc. 1).

II.   NATURE OF DISABILITY CLAIM

      A.    Background

      Ms. Mayor was forty-six years old when she submitted her DIB

application, and she was forty-eight years old when the ALJ held the hearing.

(Tr. 33, 174). Ms. Mayor has some college education, including a medical-

assisting degree. (Tr. 33). She has past relevant work as an investigator,

instructor, and medical assistant. (Tr. 56). She claimed disability because of

“severe cervical spinal stenosis” and severe migraines. (Tr. 61).




                                       2
      B.    Summary of the ALJ’s Decision

      The ALJ must follow five steps when evaluating a claim for disability. 2

20 C.F.R. § 404.1520(a). First, if a claimant is engaged in substantial gainful

activity,3 she is not disabled.   § 404.1520(b).   Second, if a claimant has no

impairment or combination of impairments that significantly limit her

physical or mental ability to perform basic work activities, then she has no

severe impairment and is not disabled. § 404.1520(c); see McDaniel v. Bowen,

800 F.2d 1026, 1031 (11th Cir. 1986) (stating step two acts as a filter and

“allows only claims based on the most trivial impairments to be rejected”).

Third, if a claimant’s impairments fail to meet or equal an impairment

included in the Listings, she is not disabled. § 404.1520(d); 20 C.F.R. pt. 404,

subpt. P, app. 1. Fourth, if a claimant’s impairments do not prevent her from

performing past relevant work, she is not disabled. 20 C.F.R. § 404.1520(e).

At this fourth step, the ALJ determines the claimant’s residual functional

capacity (RFC).4 Fifth, if a claimant’s impairments (considering her RFC, age,




2 If the ALJ determines that the claimant is under a disability at any step of the
sequential analysis, the analysis ends. 20 C.F.R. § 404.1520(a)(4).

3 Substantial gainful activity is paid work that requires significant physical or
mental activity. § 404.1572.

4 A claimant’s RFC is the level of physical and mental work she can consistently
perform despite her limitations. § 404.1545.


                                        3
education, and past work) do not prevent her from performing other work that

exists in the national economy, then she is not disabled. § 404.1520(g).

       Here, the ALJ determined Ms. Mayor engaged in no substantial gainful

activity since her alleged onset date. (Tr. 18). The ALJ found Ms. Mayor has

a severe impairment: degenerative disc disease. (Id.). Nonetheless, the ALJ

found Ms. Mayor has no impairment that meets or medically equals the

severity of an impairment included in the Listings. (Tr. 19) (citations omitted).

       The ALJ then found Ms. Mayor has the RFC to perform sedentary work,

which includes the following abilities:

       [T]he ability to lift and/or carry 10 pounds occasionally and
       frequently and stand and/or walk 3 hours and sit 6 hours in an 8-
       hour workday. She may occasionally climb ramps/stairs, climb
       ladders/ropes/scaffolds, balance, stoop, kneel, crouch and crawl.
       Finally, [Ms. Mayor] must avoid concentrated exposure to heat,
       cold, vibration and hazards and is limited to only frequent
       handling and fingering with both hands.

(Tr. 19) (citation omitted). Based on these findings, the ALJ determined Ms.

Mayor could perform her past relevant work as an investigator. (Tr. 22). The

ALJ therefore found Ms. Mayor not disabled from her alleged onset date

through the date of the ALJ’s decision (July 6, 2017). (Tr. 22).

III.   ANALYSIS

       A.   Standard of Review

       Review of the ALJ’s decision is limited to determining whether the ALJ

applied correct legal standards and whether substantial evidence supports his


                                          4
findings.   McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988);

Richardson v. Perales, 402 U.S. 389, 390 (1971). Substantial evidence is more

than a mere scintilla but less than a preponderance. Dale v. Barnhart, 395

F.3d 1206, 1210 (11th Cir. 2005) (citation omitted). In other words, there must

be sufficient evidence for a reasonable person to accept as enough to support

the conclusion. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citations

omitted).

      A reviewing court must affirm a decision supported by substantial

evidence “even if the proof preponderates against it.” Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (citations omitted). The court must not

make new factual determinations, reweigh evidence, or substitute its judgment

for the Commissioner’s decision. Id. at 1240 (citation omitted). Instead, the

court must view the whole record, considering evidence favorable and

unfavorable to the Commissioner’s decision. Foote, 67 F.3d at 1560; see also

Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (citation omitted)

(stating that the reviewing court must scrutinize the entire record to determine

the reasonableness of the Commissioner’s factual determinations).

      B.    Issues on Appeal

      Ms. Mayor argues the court should remand the ALJ’s decision for four

reasons.    (Doc. 18, pp. 20–39).    First, she argues the ALJ erred when

determining Ms. Mayor’s RFC. (Id. at 20–26). Second, Ms. Mayor argues the


                                       5
ALJ’s hypothetical questions to the vocational expert (VE) at the hearing were

erroneous. (Doc. 18, pp. 27–29). Third, Ms. Mayor argues the ALJ erred when

he considered the opinion from Dr. Bryan Thomas, the consultative examiner.

(Id. at 30–33). Fourth, Ms. Mayor argues the ALJ erred when he considered

Ms. Mayor’s statements about the severity of her impairments. (Id. at 35–37).

This order will address Ms. Mayor’s arguments in turn—but in a different

order.

              1.    Dr. Thomas’s Opinion

         Ms. Mayor argues the ALJ improperly considered Dr. Thomas’s report.

(Id. at 30–33). Ms. Mayor alleges the ALJ’s brief discussion of Dr. Thomas’s

report “does not provide the necessary analysis with [the] particularity

required” to constitute substantial evidence.    (Id. at 31).   Ms. Mayor also

asserts the ALJ did not adequately explain his reasoning for both why he

neglected to include such limitations and why he only granted “limited weight”

to Dr. Thomas’s report. (Id.). Ms. Mayor argues the ALJ therefore lacked

substantial evidence to reject portions of Dr. Thomas’s assessment. (Id. at 30).

         The Commissioner argues substantial evidence exists to support the

ALJ’s decision to grant limited weight to Dr. Thomas’s opinion and include only

some of the limitations found by Dr. Thomas.            (Id. at 33–35).     The

Commissioner argues the ALJ did not grant great weight to Dr. Thomas’s

assessment because his opinion of Ms. Mayor’s limitations exceeded those


                                       6
included in the record evidence. (Doc. 18, p. 34). The Commissioner asserts

the ALJ need not give great weight to a doctor’s opinion concerning a claimant’s

RFC. (Id.).   The Commissioner therefore argues the ALJ had substantial

evidence to give only some weight to Dr. Thomas’s opinion and Dr. Thomas’s

assessment of Ms. Mayor’s RFC. (Id. at 35).

      The ALJ must state with particularity the weight given to different

medical opinions and his reasons for doing so. Sharfarz v. Bowen, 825 F.2d

278, 279 (11th Cir. 1987). The ALJ may reject any medical opinion if evidence

supports a contrary finding, but he must still articulate reasons for assigning

little weight. Caulder v. Bowen, 791 F.2d 872, 880 (11th Cir. 1986). Provided

his decision does not broadly reject a claim for Social Security benefits, the ALJ

need not refer to every piece of evidence. Mitchell v. Comm’r of Soc. Sec., 771

F.3d 780, 782 (11th Cir. 2014). Although it is unnecessary to refer to every

piece of evidence, the ALJ must consider all available evidence and articulate

the weight given to probative evidence. Id.; Cowart v. Schweiker, 662 F.2d 731,

735 (11th Cir. 1981).

      Here, substantial evidence exists to support granting only some weight

to Dr. Thomas’s consultative examination. Among other things, Dr. Thomas’s

RFC assessment found Ms. Mayor could lift or carry up to ten pounds

occasionally; sit and stand for three hours in an eight-hour workday; and had




                                        7
various manipulative, postural, and environmental limitations, like never

reaching overhead or climbing ladders. (Tr. 943–56).

      The ALJ granted some weight to Dr. Thomas’s assessment and included

some of the limitations listed in his assessment. (Tr. 21). For example, the

ALJ found Ms. Mayor could lift or carry up to ten pounds occasionally and

frequently. (Tr. 19). But the ALJ also found Ms. Mayor could sit for six hours

instead of three hours and that Ms. Mayor could stand and walk for three hours

during an eight-hour workday without further limitations. (Id.). The ALJ also

found various other manipulative, postural, and environmental limitations,

most of which follow Dr. Thomas’s assessment. (Id.).

      The ALJ had substantial evidence to support his decision to grant only

some weight to Dr. Thomas’s assessment. The ALJ found narrower limitations

than those in Dr. Thomas’s assessment because the ALJ found Dr. Thomas’s

opined limitations were broader than what could be justified through the

“objective findings in evidence, including from Dr. Thomas’s own examination.”

(Id.). For example, the ALJ noted that, while Dr. Thomas’s opinion evidence

asserts Ms. Mayor can lift and carry ten pounds only occasionally, a pain

management report taken three months Dr. Thomas’s examination of Ms.

Mayor found “normal bulk, tone, gait, station, and coordination.” (Tr. 21, 918).

Additionally, Dr. Thomas’s examination itself found Ms. Mayor retains five out




                                       8
of five muscle strength in every muscle group except hand grip, where she

scored a four out of five. (Tr. 945–47).

      ALJs are expressly tasked with measuring the consistency of a medical

opinion “with the record as a whole.”            20 C.F.R. § 404.1527(c)(4).   Here,

substantial evidence exists to support the ALJ’s finding that Dr. Thomas’s

opinion was inconsistent with the objective findings in evidence. Therefore, the

ALJ had substantial evidence to support granting Dr. Thomas’s assessment

some weight.

            2.    RFC Determination

      Ms. Mayor argues the ALJ’s RFC determination was not supported by

substantial evidence. (Doc. 18, pp. 20–26). Ms. Mayor alleges the ALJ failed

to properly consider her headaches and the side effects of her medications. (Id.

at 21–22). Additionally, Ms. Mayor argues the ALJ incorrectly dismissed as

“non-medically    determinable”    her         immunodeficiency,   recurring   scalp

abscesses, and fibromyalgia. (Id. at 22). Ms. Mayor argues the ALJ’s improper

consideration of her combination of impairments resulted in an improper RFC

determination. (Id. at 21).

      The Commissioner argues the ALJ properly considered the combination

of Ms. Mayor’s impairments. (Id. at 26–27). The Commissioner argues the

ALJ properly considered Ms. Mayor’s recurring scalp abscesses because

nothing in the record shows physical symptoms or limitations resulting from


                                           9
abscesses.   (Doc. 18, p. 27).   The Commissioner asserts the ALJ properly

determined that Ms. Mayor’s alleged fibromyalgia and immunodeficiency were

non-medically determinable because Ms. Mayor “was not formally diagnosed”

with either condition. (Id.). The Commissioner argues the ALJ therefore had

substantial evidence to find the conditions did not introduce “disabling or

additional limitations on her ability to work” that would render the RFC

determination inaccurate. (Id.).

      At step four of the sequential evaluation, the ALJ determines the

claimant’s RFC. 20 C.F.R. § 404.1520(e). A claimant’s RFC is the most she

can perform in a work setting despite her impairments. § 404.1545; Phillips,

357 F.3d at 1238. The ALJ must determine the claimant’s RFC using all

relevant medical and other evidence. Phillips, 357 F.3d at 1238. Substantial

evidence must support the ALJ’s RFC determination. Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004); Moore v. Barnhart, 405 F.3d

1208, 1213 (11th Cir. 2005).

      The ALJ properly considered the medical records concerning Ms. Mayor’s

alleged fibromyalgia and immunodeficiency. While medical records mention

both disorders, most medical records are silent on these alleged conditions. (Tr.

544, 682–83, 866, 871–72). For example, Dr. Weisman’s pain management

assessments contain no references to a formal diagnosis of fibromyalgia or

immunodeficiency. (Tr. 376–97, 456–81, 559–46, 684–51, 915–27). Therefore,


                                       10
the ALJ properly considered the evidence regarding Ms. Mayor’s alleged

fibromyalgia and immunodeficiency.

      With respect to Ms. Mayor’s headaches, the ALJ erred in stating that

Ms. Mayor’s headaches are “rarely shown in treatment notes, which would be

expected given their severity.”   (Tr. 20).   The record contains consistent

documentation of alleged and treated headaches.

      Ms. Mayor first met with her pain management physician Dr. Neil

Weisman on August 24, 2014. (Tr. 387). Ms. Mayor was prescribed tizanidine

for her headaches by Dr. Weisman on April 1, 2015. (Tr. 630–32). On January

27, 2016, Dr. Weisman increased the dosage of a different medication Ms.

Mayor was taking (topiramate) to aid in reducing the symptoms of her

headaches. (Tr. 733–34). On August 4, 2016, Ms. Mayor’s dosage of tizanidine

was increased from one to two tabs every day. (Tr. 687). On September 27,

2016, Dr. Weisman replaced her tizanidine with ondansetron. (Tr. 924–26).

      The last records available from Dr. Weisman from December 14, 2016,

show Ms. Mayor was taking these medications. (Tr. 915–16). Dr. Weisman’s

assessment plans for Ms. Mayor show consistent complaints and treatment of

severe headaches and migraines. (Tr. 596–632, 684–751, 915–27). The ALJ’s

dismissal of the issue as “rarely shown in treatment notes” is unsupported by

the medical records. (Tr. 20).




                                     11
      Review of the record evidence shows the ALJ erred when he determined

that evidence of Ms. Mayor’s alleged headaches is “rarely shown in treatment

notes.” On remand, the ALJ must properly consider treatment notes

concerning Ms. Mayor’s headaches and determine whether the headaches

constitute severe impairments.

            3.    Hypotheticals to the VE

      Ms. Mayor argues the ALJ’s hypotheticals to the VE were based on an

erroneous RFC determination. (Doc. 18, pp. 27–29). The Commissioner argues

the ALJ’s RFC determination was accurate and the ALJ properly considered

the evidence relevant to Ms. Mayor’s RFC determination. (Id. at 30).

      At step five of the sequential evaluation process, the ALJ determines if

the claimant can adjust to other work in the economy.            20 C.F.R. §

404.1520(a)(4)(v). At this step, the Commissioner has the burden to show the

claimant can perform other work available in significant numbers in the

national economy. Id.; Phillips, 357 F.3d at 1239.

      To determine whether the claimant can perform other work, the ALJ

may consider the testimony of a VE who offers evidence based on his or her

expertise concerning the physical and mental demands of available work.

Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). The VE may offer

testimony in response to a hypothetical question about whether a person with

the claimant’s medical impairments can adjust to any other work in the


                                      12
national economy. Phillips, 357 F.3d at 1240. The hypothetical question must

incorporate the ALJ’s RFC determination. § 404.1560(c). Substantial evidence

supports the ALJ’s decision concerning the claimant’s ability to perform other

jobs in the national economy when his decision is based significantly on expert

testimony concerning the availability of jobs for a person with the claimant’s

educational level, work skills, experience and physical limitations. Brenem v.

Harris, 621 F.2d 688, 690 (5th Cir. 1980).5

      For the VE’s testimony       to constitute     substantial   evidence, the

hypothetical   question   she answers      must    include   all the   claimant’s

impairments. Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999). The ALJ’s

hypothetical questions to the VE must therefore comprehensively describe the

claimant’s impairments. Pendley v. Heckler, 767 F.2d 1561, 1562 (11th Cir.

1985).

      Here, because the ALJ failed to properly consider the medical evidence

regarding Ms. Mayor’s headaches, the ALJ did not include the headaches in

his hypotheticals to the VE. Upon remand, if the ALJ determines Ms. Mayor’s

headaches constitute a severe impairment, the ALJ should include the

impairment in his hypotheticals to the VE. Any revised hypotheticals might

result in the VE determining Ms. Mayor’s headaches prevent her from


5  The former Fifth Circuit’s decisions are binding precedent. Bonner v. City of
Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).


                                      13
conducting her prior work as an investigator. Accordingly, remand is necessary

on this issue as well.

              4.    Ms. Mayor’s Statements about the Severity of her
                    Impairments

         Ms. Mayor argues the ALJ erred when he found Ms. Mayor’s statements

about the severity of her impairments not entirely consistent with medical

evidence. (Doc. 18, pp. 35–37). Ms. Mayor argues medical records support her

complaints about the severity of her headaches and the side effects of her

medication. (Id. at 36).

         The Commissioner argues the ALJ properly considered Ms. Mayor’s

subjective statements of pain.    (Id. at 37–38).   The Commissioner asserts

substantial evidence supports the ALJ’s determination that the intensity,

persistence, and limitations of her symptoms were inconsistent with her

medical records. (Id. at 37).

         To establish disability based on testimony about pain and other

symptoms, the claimant must show the following: “(1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged pain; or (b) that the objectively

determined condition can reasonably be expected to give rise to the claimed

pain.”    Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citation

omitted). If the ALJ rejects subjective testimony, she must provide adequate



                                      14
reasons for doing so. Wilson, 284 F.3d at 1225 (citation omitted). The ALJ

may reject testimony about subjective complaints, but that rejection must be

based on substantial evidence. Marbury v. Sullivan, 957 F.2d 837, 839 (11th

Cir. 1992).

      At the hearing before the ALJ, Ms. Mayor testified that she could not

work partially because of her headaches. (Tr. 40, 49). The ALJ found Ms.

Mayor’s testimony not entirely consistent with medical evidence. (Tr. 20). But,

the ALJ inaccurately concluded that evidence about Ms. Mayor’s headaches

are “rarely shown in treatment notes.” (Id.). Section III(B)(2) explains how

evidence of Ms. Mayor’s headaches is consistently shown in medical records.

Therefore, on remand, the ALJ must reconsider Ms. Mayor’s statements about

the severity of her impairments in light of medical records documenting her

headaches.

IV.   CONCLUSION

      Substantial evidence supports the ALJ’s decision to assign some weight

to Dr. Thomas’s opinion. But the ALJ incorrectly concluded that evidence

about Ms. Mayor’s headaches are “rarely shown in treatment notes.”         The

Commissioner’s decision is therefore REMANDED for further consideration

consistent with this order, and the case is DISMISSED. The Clerk of Court

must enter final judgment for Ms. Mayor consistent with 42 U.S.C. Section

405(g).


                                      15
ORDERED in Tampa, Florida, on August 2, 2019.




                            16
